ALDERMAN, Justice,
concurring in part, dissenting in part.
I concur with the majority decision denying Pahules’ petition for reinstatement without prejudice but dissent to that portion of the decision declining to assess the Florida Bar’s costs against Pahules. Normally where the Bar prevails, as it did in this case, the costs of the proceedings are taxed against the suspended lawyer. It is unfair to the other members of the Bar to require them to bear the costs which were incurred as a result of Pahules’ misconduct.